EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melissa Hayworth on 10/19/2021. The application has been amended as follows: 
Claim 1: After “the preceding step d)” and before the semicolon in line 11, add
		--in a 1 to 2% acid solution--.
Claim 6: Delete “a 1 to 2% acid solution and wherein” in line 2 and replace with 
--an--.
    Before “selected from” in line 2, delete the word “is”.  
Claim 15: After “one pretreatment” in line 5, delete “(ex. acid hydrolysis alone)”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant application is drawn to a process for pretreating lignocellulosic biomass to hydrolysable polysaccharide enrich biomass. Claims were initially considered obvious over Garrett et al. (WO 2013/082616 A2) which discloses liquefaction methods comprising: pretreating a biomass feedstock that is preferably lignocellulosic with an acid in a reactor; removing a solubilized portion from the produced solid fraction; additionally pretreating the solid fraction with steam; 
However, Garrett et al. does not teach “feeding of feed material obtained from the preceding step b) in to a horizontal counter current extraction unit through one end and simultaneously introducing hot water into said horizontal counter current extraction unit from the other end and simultaneously introducing hot water into said horizontal counter current extraction unit from the other end”, as well as removing excess water from the feed material obtained after hot water extraction (step c) and the excess water from the feed material obtained after acid soaking by means of “hydraulic extrusion”. Although Kemppainen et al. (Bioresource Technology 2012, Vol. 117, pages 131-139) teaches pretreating via hot water extraction (HWE), it does not particularly teach using a horizontal counter current extraction unit for said pretreatment. Herak et al. (US 5,627,269) does not remedy this deficiency because it employs a horizontal counter current extraction unit to extract polysaccharides from vegetables and not to help break down lignocellulose in a biomass thereby rendering it more amenable to later enzymatic hydrolysis into simple sugars (i.e., Herak et al. is non-analogous art). And upon reconsideration of Xing et al. (US 2014/0287076 A1) and Poggenpohl (US 2015/0090132 A1), these secondary references do not cure the second deficiency because they do not provide a reason or motivation to specifically utilize hydraulic extrusion to remove excess water before and after acid soaking a HWE-pretreated lignocellulosic biomass, which would allow removal of impurities that can inhibit hydrolysis, reduction of enzyme amount needed, and improvement of sugar conversion. Thus, the rejections of record have been withdrawn.


CONCLUSION
Claims 1, 3-4, 6-7, and 9-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651